PD-0257-15
                                                                                               COURT OF CRIMINAL APPEALS
                                   WILLIAM S. HARRIS                                                           AUSTIN, TEXAS
                                        ATTORNEY AND COUNSELOR AT LAW                        Transmitted 6/25/2015 10:05:04 AM
                              TELEPHONE (817) 332-5575 - FACSIMILE (817) 335-6060               Accepted 6/29/2015 5:38:23 PM
                                       SUITE 1905 STAR TELEGRAM BUILDING
                                307 WEST 7TH STREET - FORT WORTH, TEXAS 76102
                                                                                                                ABEL ACOSTA
                     BOARD CERTIFIED IN CRIMINAL LAW - TEXAS BOARD OF LEGAL SPECIALIZATION                              CLERK

                                            June 25, 2015

Mr. Abel Acosta, Clerk
Texas Court of Criminal Appeals
P.O. Box 12308
Capitol Station
Austin, Texas 78711

      Re: HENLEY, GREGORY SHAWN
      CCA No. PD-0257-15
      COA No. 02-13-00178-CR
      Trial Court Case No. 1277030

Dear Mr. Acosta,

       Please inform the Court, I will represent Mr. Henley before the Court of
Criminal Appeals in the above referrenced grant of the state’s petition for
discretionary review.

      Thank you.

                                                  Sincerely yours,

                                                  /S/William S. Harris

                                                  William S. Harris
                                                  Email: wmsharris.law@sbcglobal.net

cc:   Mr. Gregory Shawn Henley
      Ms. Debra Windsor, Assitant Criminal District Attorney




               June 29, 2015